DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    GLORIA S. GRAHAM, as Trustee of the WILLIAM J. GRAHAM TRUST
                   DATED JUNE 16, 1968, et al.,
                            Appellants,

                                       v.

    RANDY E. VIRGIL, SR., as Personal Representative of the ESTATE OF
                     RANDY E. VIRGIL, JR., et al.,
                               Appellees.

                                No. 4D21-877

                             [September 1, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE 17-005292.

    Jack R. Reiter and Sydney M. Feldman of GrayRobinson, P.A., Miami,
for appellants.

   Todd R. Falzone and Josiah               D.   Graham    of   Kelley   Uustal,
Fort Lauderdale, for appellees.

PER CURIAM.

   We reverse the trial court’s order denying Appellants’ motion to transfer
venue from Broward County to Palm Beach County based on forum non
conveniens. 1

    Appellants presented overwhelming evidence in this negligent security
case showing the incident at issue took place in Palm Beach County on
property located in Palm Beach County. Moreover, all the parties and
nearly all the witnesses are located in Palm Beach County, and all of the
factors enumerated in section 47.122, Florida Statutes, weighed strongly
in favor of transfer.
————————————————————————————————————
1   The nonfinal order fixes the locus of the action in Broward County and
“concern[s] venue,” thus making it appealable under Florida Rule of Appellate
Procedure 9.130(a)(3)(A). See Dep’t of Agric. v. Middleton, 24 So. 3d 624, 626–27
(Fla. 2d DCA 2009).
    The trial court recognized that the motion to transfer had merit, but
denied the motion “without prejudice” because it wanted the parties to
attend non-binding arbitration.      This was an abuse of discretion.
See Cooper Tire & Rubber Co. v. Est. of Chavez ex rel. Hernandez, 8 So. 3d
1157, 1159 (Fla. 3d DCA 2009) (holding that the trial court abused its
discretion in not transferring the action from Miami-Dade County to Lee
County in a case where the accident occurred in Lee County,
the individuals involved in the accident resided in Lee County at the time
of the accident, and the eyewitnesses and first responders resided in Lee
County).

   Accordingly, we reverse and remand with directions for the trial court
to grant the motion to transfer venue.

   Reversed and remanded.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2